DECISION
Plaintiff Angela McNichol has appealed from a clerical error correction made by Defendant June 24, 2009, increasing Plaintiffs' assessed value (AV) and property taxes for the tax years 2003-04 through 2007-08, inclusive. The property is identified in the assessor's records as Account R330432.
Although it was not entirely clear in the Complaint, Plaintiff Angela McNicol explained to the court during the October 6, 2009, teleconference that Plaintiffs were requesting the court reduce the amount of taxes owing as a result of the retroactive assessment, and establish a payment plan for the repayment of the reduced taxes determined to be due.
Plaintiffs do not challenge Defendant's authority to make the correction, which is legally authorized by ORS 311.205, 1 or the value change made to the assessment and tax rolls. Plaintiffs received the two statutory notices required by ORS 311.223, and there does not appear to be any irregularity in those notices. Plaintiffs are upset because they live on a fixed income, and the additional assessment of $5,450.17 poses a hardship. Prior to the correction, Plaintiffs annual property taxes were in the range of $600. Under ORS 311.229(1), the additional taxes of *Page 2 
$5,450.17 will be added to Plaintiffs' 2009-10 property tax bill, which will be issued in mid-October 2009, with payment due on or before November 15, 2009. ORS 311.250(1) (requiring the tax collector to mail annual property tax statements on or before October 25); ORS 311.505(1) (requiring payment of at least one-third of the taxes due by November 15).
The court has no statutory authority to reduce a valid property tax assessment because of the hardship imposed on the taxpayers, or based on any other discretionary factors.2 Accordingly, the court lacks jurisdiction. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal is dismissed.
Dated this ___ day of October 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on October 15,2009. The Court filed and entered this document on October 15, 2009.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.
2 Defendant's representative gave Plaintiff Angela McNicol several contacts in the assessor's office who may have helpful information on other tax programs designed to relieve tax burdens on certain qualifying taxpayers, including veterans partial tax exemption, and senior citizen property tax deferral. *Page 1